224 So. 2d 406 (1969)
Johnny WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 68-1017.
District Court of Appeal of Florida. Third District.
April 29, 1969.
*407 Richard Kanner, Miami, for appellant.
Earl Faircloth, Atty. Gen., Jesse J. McCrary, Jr., and Melvin Grossman, Asst. Attys. Gen., for appellee.
Before CHARLES CARROLL, C.J., and HENDRY and SWANN, JJ.
PER CURIAM.
This is defendant's appeal from a conviction of robbery. His first point on appeal is that the trial court erred in denying his motion for a protective order which he made in response to the State's demand for disclosure of alibi witnesses pursuant to Rule 1.200, Florida Rules of Criminal Procedure, 33 F.S.A.
Appellant argues that the notice of alibi rule is a rule of substantive law, and accordingly is not authorized by Article 5, Section 3, of the Florida Constitution,[1] F.S.A.
Appellant's next point is that Rule 1.200, supra, violates his privilege against self-incrimination as provided by the Florida Declaration of Rights, Section 12, and the Fifth and Fourteenth Amendments of the United States Constitution.
We find no substantial merit in either of these two points on appeal.
Appellant's third and last point raises the question of whether his constitutional rights were violated when the trial court denied his request for a trial by a jury of twelve instead of six. The trial court ruled that the appellant was entitled, under Florida law, to a jury consisting of only six persons; the state contends that the trial court was correct in this ruling. We agree, and base our holding on the United States Supreme Court's ruling in the case of Duncan v. Louisiana, 391 U.S. 145, 194, 88 S. Ct. 1444, 20 L. Ed. 2d 491, 522 (1968).
Affirmed.
NOTES
[1]  Article 5, Section 3 of the Florida Constitution provides as follows: "The practice and procedure in all courts shall be governed by rules adopted by the supreme court." Florida Rule of Criminal Procedure 1.200 was adopted by the Florida Supreme Court, In re Florida Rules of Criminal Procedure, Fla. 1967, 196 So. 2d 124, 148.